Citation Nr: 1101836	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-30 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the residuals 
of acute lymphadenitis on the medial surface of the left thigh.

2.  Entitlement to service connection for a right groin lymph 
node disability, to include as secondary to the residuals of 
acute lymphadenitis on the medial surface of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

In his substantive appeal to the Board, received in September 
2008, the Veteran requested a travel board hearing.  In a letter 
to VA received in April 2009, the Veteran withdrew his request 
for a personal hearing.  38 C.F.R. § 20.704(e).  

In August 2009, the Board remanded the matters on appeal to 
afford the Veteran proper notice and to obtain VA and Social 
Security Administration (SSA) records.  The Veteran was provided 
with a compliant notice letter in November 2009 and all available 
VA records have been associated with the claims file.  
Additionally, in November 2009, the SSA responded that the 
records for the Veteran had been destroyed.  In March 2010, the 
Board remanded to obtain private treatment records that the 
Veteran had identified following the August 2009 remand.  In 
April 2010, he responded that the custodians of the records he 
identified were no longer available.  Given the foregoing, the 
Board finds that VA has substantially complied with the Board's 
remands with regard to this appeal.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with). 

In a January 2009 statement, the Veteran indicated that he wanted 
to file a claim for service connection for the residuals of 
tonsillitis and a claim for clear and unmistakable error with a 
"1943" rating decision, which denied the claim as being a 
developmental disorder.  As there are no rating decisions dated 
in 1943, a review of the record reflects that the Veteran is 
likely referring to a September 1948 rating decision, which 
denied a claim for hypertrophic tonsils because it was considered 
a constitutional or developmental abnormality and not a 
disability under law.  In the August 2009 and March 2010 remands, 
the Board referred these matters for additional development.  
However, it does not appear that these matters have been 
addressed by the RO.  Accordingly, the issue of entitlement 
to service connection for the residuals of tonsillitis and 
a claim for clear and unmistakable error with a September 
1948 rating decision have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The October 1988 decision which denied entitlement to service 
connection for the residuals of acute lymphadenitis on the medial 
surface of the left thigh is final.  

3.  The evidence received since the October 1988 RO decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to an unsubstantiated fact necessary to 
substantiate the claim for service connection for the residuals 
of acute lymphadenitis on the medial surface of the left thigh.

4.  The Veteran was not shown to have a right groin disability 
during the appeal period.    


CONCLUSIONS OF LAW

1.  The October 1988 RO decision denying the claim for service 
connection for the residuals of acute lymphadenitis on the medial 
surface of the left thigh is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2010); 38 C.F.R. § 20.1103.

2.  Evidence received after the October 1988 RO decision is not 
new and material, and the claim for service connection for the 
residuals of acute lymphadenitis on the medial surface of the 
left thigh is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2010).

3.  A right groin lymph node disability was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  To provide adequate 
notice with regard to a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The duty to notify was complied with in a November 2009 letter.  
Specifically, with regard to the claim for new and material 
evidence, the RO provided the Veteran with a definition of new 
and material evidence as well as the criteria necessary to 
establish service connection.  The letter also satisfied Kent in 
that it notified the Veteran that his original claim was denied 
because the residuals of acute lymphadenitis on the medial 
surface of the left thigh were not found to be incurred or 
aggravated during service.  It was considered to be a temporary 
condition as there was no evidence of a current disability.  The 
Veteran was advised that the evidence he needed to submit must be 
new and relate to this fact.  He was also informed that the last 
final denial of that claim was in October 1988.  The Veteran was 
informed that he needed to submit new and material evidence 
related to this fact in order to raise a reasonable possibility 
of substantiating his claim that was not simply repetitive or 
cumulative of the evidence on record when his claim was 
previously denied.  

With regard to the claim for service connection for a right groin 
lymph node disability, as secondary to the residuals of acute 
lymphadenitis on the medial surface of the left thigh, the letter 
informed the Veteran that he needed to submit evidence of a 
connection between the two claimed disabilities.  The letter also 
addressed the elements of service connection and the information 
that pertains to the relevant rating criteria and effective date 
provisions.  Although the notice was provided after the initial 
adjudication of the Veteran's claim in February 2008, the claims 
were subsequently readjudicated in December 2009 and October 2010 
supplemental statements of the case (SSOCs).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under the 
VCAA.  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims.  All available 
service treatment records as well as all identified VA and 
private medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the Board 
in connection with the Veteran's claims.  

In this regard, the Veteran identified VA treatment at the VAMCs 
in Madison, Wisconsin; Milwaukee, Wisconsin; and Little Rock, 
Arkansas.  In November 2007, the Madison VAMC responded that it 
had no retired or archived records for the Veteran for the dates 
1945 to 1952.  VA records dated from 2004 to 2009 from the Little 
Rock VAMC were associated with the claims file.  VA records from 
the Milwaukee VAMC dated in 1962 and 1987 were associated with 
the claims file in response to the Veteran's request for records 
dated from May 1946 to September 1952, mid 1960s, and early 
1980s.  In October 2009, the Veteran clarified that he was not 
treated at the Milwaukee VAMC from November 1945 to September 
1952.  Thus, it appears that all relevant and available VA 
records have been associated with the claims file.  

Additionally, the SSA responded in November 2009 that the 
Veteran's records had been destroyed and that further efforts to 
obtain them would be futile.  A formal finding of unavailability 
was made and the Veteran was informed of such in December 2009.  
In January 2010, the Veteran identified private treatment from 
the S.M.H. in Milwaukee, WI in the 1940s; Dr. A.C. in 1949; and 
Dr. J.B. of the B.I. in Milwaukee, WI in 1960.  After the Board 
remanded to obtain these records, the Veteran indicated in April 
2010 that all the clinics had closed or the physicians were 
deceased.  He did not submit any completed releases and stated 
that there are no other medical records available.  Accordingly, 
the Board concludes it has completed its duty to assist with 
regard to obtaining VA, private, and SSA records.  38 C.F.R. 
§ 3.159(c).

The duty to assist extends to the provision of examination and 
medical opinions in certain cases.  See 38 C.F.R. § 3.159(c).  
With regard to the claim as to whether new and material evidence 
has been received to reopen a claim for entitlement to service 
connection for the residuals of acute lymphadenitis on the medial 
surface of the left thigh, a VA examination is not required 
because new and material evidence has not been presented and the 
claim is not being reopened.  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); see also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

With regard to the claim for service connection for a right groin 
lymph node disability, the Board acknowledges that the Veteran 
has not had a VA examination specifically for this claim and he 
has requested one.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is not 
needed in this case because the Veteran's service treatment 
records are absent for evidence of findings related to a right 
groin lymph node.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that such 
an opinion could substantiate the Veteran's claim because there 
was no evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms"); see also 
Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting 
that a veteran's conclusory generalized statement that a service 
illness caused his present medical problems was not enough to 
entitle him to a VA medical examination since all veterans could 
make such a statement, and such a theory would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations and require VA to provide such examinations 
as a matter of course in virtually every disability case).  

Additionally, the Board concludes an examination is not needed 
for the aforementioned claim because as discussed below, the 
evidence of record is sufficient to decide the claim.  There is 
no evidence of any currently diagnosed right groin disability 
during the appeal period besides the Veteran's own assertions.  
See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Further, 
as there is no evidence of a right groin lymph node disability 
during the appeal period then there is no basis to relate to 
another disability.  Accordingly, without any in-service event or 
injury to the right groin or any current right groin disability 
during the appeal period, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
(statement of the case) and SSOCs (supplemental statements of the 
case, which informed them of the laws and regulations relevant to 
his claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the residuals of 
acute lymphadenitis on the medial surface of the left thigh.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  See also 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A September 1948 RO decision denied service connection for acute 
lymphadinitis of the medial surfaces of the left thigh because no 
residuals were noted on discharge and it was considered a 
temporary condition.  It was noted that the Veteran had been 
requested to submit medical evidence of a current condition but 
had not responded.  In an October 1988 rating decision, service 
connection was again denied because no new and material evidence 
was presented.  The Veteran was notified of the denial in October 
1988.  Because the Veteran did not perfect an appeal on that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In July 2007, the Veteran sought to reopen his claim.  As noted 
above, despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final October 1988 rating decision.  After reviewing 
the record, the Board finds that the additional evidence received 
since the final rating decision although is not new or material 
within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's claims 
file subsequent to the October 1988 RO decision relevant to the 
claim includes VA records, various statements of the Veteran, and 
an article on acute lymphangitis/lymphadenitis submitted in 
January 2010.  As noted, the Veteran's claim was previously 
denied because there was no evidence that any residuals were 
noted on discharge and it was considered a temporary condition.  
In other words, there was no current left groin disability during 
the appeal period.  

With regard to evidence of a current disability, a November 2008 
VA record reflects that the Veteran complained of pain in the 
left groin.  He reported that he had an infected left big toe and 
that his left inguinal glands were swollen.  However, after 
observing the area, the examiner noted that there was no inguinal 
lymphadenopathy but slight tenderness in the area.  The examiner 
did not identify evidence of a current left groin related 
disability or any residuals of acute lymphadenitis on the medial 
surface of the left thigh beginning during his military service.  
Rather, his left inguinal glands were swollen because of an 
infected left big toe.  Further, there was no additional medical 
evidence of a current left groin disability in the remainder of 
the medical records.  As such, the VA medical evidence is not 
material.  

In January 2010, the Veteran submitted an article about acute 
lymphangitis and lymphadenitis.  However, the article is not 
specific to the facts of the Veteran's case.  Importantly, the 
article does not provide a diagnosis of a current left groin 
disability, identify any residuals of the acute lymphadenitis on 
the medial surface of the left thigh, or establish a relationship 
to the Veteran's military service.  Accordingly, it is not 
material.  

The Veteran has asserted that additional service treatment 
records have been associated with the claims file since the last 
final denial of his claim and therefore his claim should be 
reopened under 38 C.F.R. § 3.156(c).  However, the service 
treatment records associated with the claims file in January and 
February 2010 were duplicative of those already associated with 
the claims file at the time of his October 1988 final denial.  
Accordingly, a reopening is not warranted under 38 C.F.R. 
§ 3.156(c).  

Regarding the Veteran's statements that he currently has a left 
groin disability that has persisted since service, this 
information is duplicative of information previously of record.  
Moreover, although the Veteran is competent to state that he has 
tenderness in his left groin area, the Court has held that a 
symptom alone without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999).  As previously 
stated, there is no medical diagnosis of a current left groin 
disability or of any residuals of acute lymphadenitis on the 
medial surface of the left thigh.  Although the Board has 
considered the Veteran's contention that he experienced such 
symptoms during service and currently has a left groin 
disability, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  In addition, his 
assertions were considered by the VA physician who saw him in 
November 2008 who reported no disability and subsequent records 
were absent for any diagnosis.  As such, his statements are not 
new or material.  

In sum, the Board concludes that no evidence has been received 
since the October 1988 RO decision, which relates either by 
itself or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Specifically, 
there is still no evidence of any residuals of acute 
lymphadenitis on the medial surface of the left thigh, a current 
left groin disability during the appeal period, or any 
relationship of such to the Veteran's military service.  
Accordingly, the Board finds that new and material evidence has 
not been presented to reopen the Veteran's previously denied 
claim for service connection for the residuals of acute 
lymphadenitis on the medial surface of the left thigh.

2.  Entitlement to service connection for a right groin lymph 
node disability, to include as secondary to the residuals of 
acute lymphadenitis on the medial surface of the left thigh.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(b) of VA regulations, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).  

Although the Veteran is contending that he is entitled to service 
connection for a right groin lymph node disability as secondary 
to the residuals of acute lymphadenitis on the medial surface of 
the left thigh, as reflected above, the claim for the residuals 
of acute lymphadenitis on the medial surface of the left thigh 
was not reopened.  Thus, as service connection is not in effect 
for the residuals of acute lymphadenitis on the medial surface of 
the left thigh, the claim cannot be considered on a secondary 
basis.  However, the Board will consider the claim as directly 
related to service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right groin 
lymph node disability.  

The Veteran's service treatment records are absent for 
complaints, treatment, findings, or diagnoses of a right groin 
disability.  Accordingly, no right groin disability was shown 
during the Veteran's military service.

The first evidence of a right groin disability was in 1962 VA 
records.  The Veteran was hospitalized in July 1962 with 
diagnoses of acute right lower extremity lymphodenitis due to an 
infection of an unknown organism and for right foot 
dermatomycosis.  However, there is no additional medical evidence 
of a right groin disability since 1962 to the present time.  In 
particular, VA records dated in 1987 and from 2004 to 2009 are 
absent for any indications of a right groin disability.  

In order to be considered for service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed disability, 
service connection may not be granted for the claim.  See also 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).

The Board has considered the Veteran's January and June 2009 
statements in which he contended that has a right leg lymph node 
disability that is related to his in-service left leg lymph node.  
However, there is no competent evidence that the Veteran has a 
current right groin disability during the appeal period that can 
be related to any in-service left leg lymph node, to include the 
in-service diagnosis of left thigh lymphadenitis.  Although the 
Veteran might sincerely believe that he has a right groin 
disability and that it is related to his service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  His assertions of what he claims to have 
experienced is outweighed by the competent medical evidence of 
record showing no disability during the appeal period.  

In conclusion, the Veteran has not been shown to have a current 
right groin disability during the appeal period.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation purposes 
cannot be considered arbitrary); McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (requirement that a current disability be present 
is satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim).  Evidence must show that the Veteran has the 
disability for which benefits are being claimed.  Because there 
is no evidence of current diagnosed right groin injury during the 
appeal period, service connection must be denied.  38 C.F.R. 
§ 3.303; 3.310(b).  













ORDER

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for the residuals of acute 
lymphadenitis on the medial surface of the left thigh.

Entitlement to service connection for a right groin lymph node 
disability, to include as secondary to the residuals of acute 
lymphadenitis on the medial surface of the left thigh, is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


